Citation Nr: 0100634	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for right knee 
instability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1984.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee is manifested by no more than 
moderate instability, with limitation of flexion to 135 
degrees, and no radiographic evidence of arthritis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right knee instability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 
evaluation assigned for his right knee instability does not 
adequately reflect the severity of that disability.  He 
contends that his right knee pain results in functional 
impairment that reduces his employability.  Therefore, a 
favorable determination has been requested.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's right knee disability has been evaluated on the 
basis of recurrent subluxation or lateral instability under 
Diagnostic Code 5257.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation, and 
severe recurrent knee subluxation or lateral instability 
warrants a 30 percent evaluation.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2000).  

Regarding limitation of motion, a noncompensable evaluation 
is warranted when flexion of the leg is limited to 60 degrees 
or extension is limited to 5 degrees.  A 10 percent 
evaluation is warranted when flexion of the leg is limited to 
45 degrees, or extension is limited to 10 degrees.  An 
evaluation of 20 percent is warranted when there is 
limitation of flexion of the leg to 30 degrees or limitation 
of extension of the leg to 15 degrees.  An evaluation of 30 
percent is warranted when there is limitation of flexion of 
the leg to 15 degrees, or limitation of extension of the leg 
to 20 degrees.  Higher evaluations are warranted for greater 
limitation of extension of the leg.  Diagnostic Codes 5260 
and 5261 (2000).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 589.  Historically, the veteran was 
granted service connection for right knee instability by a 
December 1984 rating decision.  The assigned evaluation was 
10 percent, effective from January 1984.  

The January 1998 rating on appeal denied an evaluation in 
excess of 10 percent for right knee instability.  During the 
pendency of the appeal, a March 2000 rating decision granted 
the veteran a 20 percent evaluation for right knee 
instability.  The effective date was in June 1997, the date 
of receipt of the veteran's claim.  

In statements associated with his notice of disagreement, the 
veteran refers to having received treatment from VA doctors 
in Los Angeles and Wisconsin, and refers to "my in-town 
doctor."  In the veteran's substantive appeal, he refers to 
having seen a doctor in Madison, Wisconsin, as well as having 
received treatment at a clinic in Rockford, Illinois.  
According to a March 2000 VA report of contact, the veteran 
reported that he had lived in California from about 1985 to 
1992, and had received no private treatment since leaving Los 
Angeles.  Otherwise, he had only been treated at the Rockford 
(Illinois) and Madison (Wisconsin) VA facilities.  The 
veteran also reported working laying tile and wearing a brace 
most days that helped only sometimes because it was too 
small.  He said that he would try to obtain a larger brace 
from the Rockford outpatient clinic when not on the road.  He 
said that the right knee "pops out" twice a month.  

In correspondence received by VA in May and August 1998, and 
May 2000, the veteran variously said that his right knee 
range of motion was not the sole problem, but that the knee 
also popped out of place and was painful.  He noted that he 
experienced pain and swelling after work, and knee problems 
for several days after his knee popped.  He said that it was 
scary for him to walk without a brace. The veteran said that 
because of his right knee he was able to work fewer hours and 
therefore earned fewer wages.  

Medical evidence dated during the appeal period includes VA 
outpatient treatment reports from 1997.  In March 1997, the 
veteran complained of his right knee dislocating several 
times a week. The veteran's range of motion was noted to be 
full, and it was noted that there was mild medial tenderness 
and crepitus.  The pertinent assessment was right knee pain 
with dislocation.  In April 1997, the veteran was noted to 
have a slight limp, with full range of motion and no 
tenderness.  He said that Ibuprofen helped his pain but 
resulted in heartburn.  The assessment was chronic knee pain, 
and the plan was for the veteran to continue Ibuprofen, eat 
lunch and breakfast, and reduce his daily intake of soda 
drinks.  

According to the report of a September 1997 VA examination, 
the veteran reported that the majority of his pain in the 
right knee was along the medial and anteromedial aspects, and 
that he had most of his difficulty walking up and down 
ladders and up and down stairs.  The said that he had no 
clicking or catching but that the knee did swell occasionally 
and that he did not feel that it was unstable per se.  The 
veteran said that he did not use any braces or pull-on 
sleeves, or walk with any assistive devices.  He said that he 
took ibuprofen with some relief, and used Vicodin when the 
pain was severe.  The veteran reported that he was able to 
perform all activities of daily living but was unable to 
perform any impact activities, and that due to pain he was 
unable to work full-time as a roofer as he had done 
previously and now performed more detailed work secondary to 
his decreased production level.  

On physical examination, the veteran range of motion was from 
zero to 140 degrees, the knee was stable to varus and valgus 
stressing at zero and 30 degrees.  Drawer's and Lachman's 
were negative, and there was some tenderness to palpation.  
Radiographic examination revealed no bony pathology.  The 
final pertinent diagnosis was patellofemoral stress syndrome 
and pes anserina bursitis.  

In May 1999, the veteran underwent a VA physical therapy 
clearing examination.  He had twisted his right knee two days 
earlier, run out of Ibuprofen 800 mg. tablets, and reported a 
tingling sensation from the shin to the foot, pain at rest, 
and inability to bear weight.  During the examination, the 
veteran said that his level of pain at rest depended on the 
day's activity.  Pain with activity could be a 10 out of 10.  
It was noted that the veteran had taken Vicodin four times a 
day, for five years; wore an Atlas brace with locks on range 
of motion; and alternated heat and cold therapy, which 
diminished swelling within six hours, but cold therapy alone 
would not do so.  

Range of motion for the right knee in a supine position was 
noted to be flexion from zero to 106 degrees, with 
progressive pain from 40 to 106 degrees; range of motion 
sitting was flexion to 101 degrees with knee joint pain, and 
extension to -10 degrees with medial pain.  No radiographic 
examination was conducted.  The pertinent clinical assessment 
was degenerative joint disease, pes anserinus bursitis, and 
ligamentous instability.

According to the report of a July 2000 VA examination, the 
veteran reported right knee pain that severely limited his 
activities.  The pain was in the anterior location.  It was 
noted that as part of the veteran's job he had to go up and 
down stairs quite a bit, and worked on his hands and knees 
quite a bit, but the stairs caused him a great deal of pain.  
It was noted that the veteran had been taking Vicodin for 
several years until a month earlier, and was currently only 
taking ibuprofen.  It was noted that the veteran wore a brace 
for added confidence.  The veteran reported that when he had 
been on his feet for long periods of time and was tired, his 
knee buckled secondary to pain.  He denied catching or 
locking.  

On physical examination, there was no effusion.  Range of 
motion was from zero to 135 degrees of flexion, associated 
with crepitus.  There was pain with patellofemoral 
compression, and tenderness over the patellar tendon.  He had 
decreased patellar excursion and his ligaments were stable.  
There was no joint line tenderness.  Radiographic examination 
demonstrated significant lateral patellar tilt and the joint 
spaces were otherwise well-preserved.  

The pertinent final impression was patellofemoral stress 
syndrome.  The examiner expressed the opinion that the 
veteran's functional ability was limited with flare-ups of 
his right knee secondary to pain that caused him to have 
excruciating pain going up and down stairs.  This limited his 
productivity and made him unsteady going up and down stairs 
secondary to pain.  This pain caused him to favor that knee 
and functionally decreased the range of motion that he would 
voluntarily put the knee through.  The examiner provided the 
opinion that, based on talking to the veteran, there were no 
weakened movements, excess fatigability or incoordination.  
The examiner provided that if the veteran could stay on one 
level of a building and work laying tile, he did quite well; 
it was the constant stair navigating that caused him 
significant problems.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
a right knee disability.  

First, the Board finds that the preponderance of the evidence 
is against a 30 percent evaluation for recurrent subluxation 
or lateral instability.  The report of the May 1999 VA 
physical therapy clearing examination notes ligamentous 
instability.  However, the report of the July 2000 VA 
examination provides that the veteran's wore a brace for 
confidence purposes, implying that it was not strictly 
necessary.  In addition, the veteran's ligaments were noted 
to be stable.  Accordingly, the Board finds that severe 
recurrent subluxation or lateral instability has not been 
shown, and that additional compensation is not warranted 
under Diagnostic Code 5257.  

Concerning additional compensation under other diagnostic 
codes, the Board observes that the sole diagnosis of 
degenerative joint disease, provided in May 1999, was 
provided without reference to a radiographic examination.  In 
fact, the record contains no clinical evidence of arthritis.  
A radiographic examination conducted in July 2000 was 
negative for degenerative joint disease.  As a result, the 
veteran's right knee may not be separately additionally 
compensated for limitation of motion, due to arthritis, 
pursuant to VAOPGCPREC 23-97 or Diagnostic Codes 5003, 5010, 
5260 and 5261.  

However, when considering whether a disability is more 
appropriately evaluated by a single evaluation based on one 
manifestation (i.e. instability) or the other (i.e. 
limitation of motion), the higher single evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In the present case, there is no evidence that an evaluation 
in excess of 20 percent for right knee limitation of motion 
is warranted, under Diagnostic Codes 5260 or 5261, including 
with consideration of sections 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's credible complaints of knee 
pain, supported by the July 2000 VA examination, and his use 
of ibuprofen and Vicodin.  Nevertheless, the Board finds that 
his complaints, symptoms and pain are adequately contemplated 
by the 20 percent evaluation under Diagnostic Code 5257 for 
moderate recurrent subluxation or lateral instability.  In 
this regard, the Board notes that the veteran's objectively 
demonstrated limitation of right knee flexion and extension 
are noncompensable, and that functional impairment of the 
right knee due to pain or weakness comparable to ankylosis, 
leg flexion limited to 15 degrees or leg extension limited to 
20 degrees, is not established.  Therefore the Board 
concludes that an evaluation in excess of 20 percent under 
Diagnostic Code 5256, 5260 or 5261, including consideration 
of sections 4.40, 4.45 and 4.59, is not warranted prior.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 
at 202.

Finally, the Board observes that in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321 (2000).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  

In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has failed to present any evidence of particular 
circumstances that render impractical the application of the 
regular rating criteria.  He has not shown that his service-
connected disability has required frequent periods of 
hospitalization, and there is no documentary evidence in the 
claims file, such as employment records or statements from 
employers, substantiating his assertion that he has been 
economically harmed beyond the degree of disability 
anticipated by the current evaluation of 20 percent under 
Diagnostic Code 5257.  Hence, the preponderance of the 
evidence is against finding that the veteran's service-
connected right knee disability is exceptional in nature, or 
causes a marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321.  As there is no objective 
evidence showing that his service-connected right knee 
disability has a substantial impact upon his occupational 
abilities that is not otherwise accounted for by application 
of the rating schedule, an extraschedular evaluation is not 
for application.







ORDER

An evaluation in excess of 20 percent for right knee 
instability is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

